Citation Nr: 1753134	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from July 1983 to January 1984, from February 2003 to September 2003, and from May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the Veteran's claim was subsequently transferred to the Huntington, West Virginia RO.
 
In July of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was previously before the Board in May 2017, at which time it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be adjudicated on the merits. 

In May 2017, the Board remanded the Veteran's claim for a new VA examination and opinion on the etiology of the Veteran's sleep apnea.  The remand directives specifically directed the examiner to provide an opinion with respect to direct service connection, to determine whether the Veteran's sleep apnea was etiologically related to service, and on secondary service connection, to determine whether it was at least as likely as not that the Veteran's sleep apnea was either caused or aggravated by his service-connected PTSD.  The examiner was also specifically asked to address the Veteran's statements regarding any injuries and symptoms.  See, May 2017 Board remand. 

Pursuant to the Board's remand, the Veteran was afforded a new VA examination in June 2017.  Unfortunately, the Board finds that examination to be inadequate.  The examiner only provided an opinion with respect to whether or not the Veteran's sleep apnea was at least as likely as not caused or aggravated by his service-connected PTSD.  The examiner did not provide an opinion as to whether or not the Veteran's sleep apnea was otherwise etiologically related, in whole or in part, to the Veteran's active duty service.  Additionally, the examiner did not include a discussion of the Veteran's October 2010 medical treatment records from the Princeton Vet Center or the Veteran's lay statements regarding any injuries and symptoms.  Stegall v. West, 11. Vet. App. 268 (1998);  Barr v. Nicholson, 21 Vet. App. 2007.  Accordingly, the Board finds that a remand for an addendum opinion to the June 2017 VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, return the Veteran's claims file to the June 2017 examiner for an addendum opinion.  If the June 2017 examiner is unavailable, the claims file should be provided to an appropriate medical examiner to provide an opinion.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's sleep apnea is etiologically related, in whole or in part, to the Veteran's active duty service. 

b.  Whether it is at least as likely as not that the Veteran's current sleep apnea was either caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected PTSD.  The examiner is specifically asked to address the Veteran's October 2010 Princeton Vet Center records, as the Board finds that they suggest that the Veteran's sleep apnea may be related to his PTSD. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and his reports must be considered and discussed in formulating the requested opinions.  If his reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


